Citation Nr: 0603595	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD) for 
the period beginning November 28, 2001, and ending January 7, 
2004.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD for the period beginning January 8, 2004.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that granted service connection for 
post-traumatic stress disorder, and assigned a 30 percent 
disability rating to that disorder, effective from November 
28, 2001.  The veteran ultimately perfected an appeal as to 
the rating assigned.  In a January 2005, rating decision, the 
disability rating for post-traumatic stress disorder was 
increased to a 50 percent rating, effective from January 8, 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

During the course of an August 2004 VA psychiatric 
examination that was conducted for the purpose of making an 
assessment as to the severity of his PTSD, the veteran stated 
that he had been going to counseling at the Vet Center in 
Oklahoma City for the treatment of his disorder.  He stated 
that he had started treatment two to three months prior, and 
that he first had a few individual sessions and then attended 
group sessions.  The veteran also reported that he sees a 
psychiatrist in the VA and has been taking anti-depressants 
but did not know the name of them.  

Thereafter, during the November 2005 Video Conference hearing 
before the Board, the veteran indicated that he continued to 
receive treatment at the Vet Center.  The medical records of 
the veteran's treatment for his PTSD at the Vet Center and 
through VA have not been sought, and are not of record.  
Consequently, it is incumbent upon VA to assist the veteran 
in obtaining treatment records and medical evidence, the 
location of which has been identified in order to fully 
determine the nature and severity of the disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for PTSD since November 
2001.  

2.  The VBA AMC should attempt to obtain 
copies of the treatment records from the 
Vet Center in Oklahoma City, and any 
other providers identified by the 
veteran.  All records obtained should be 
associated with the claims file.

3.  After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should re-adjudicate the 
claims of entitlement to an initial 
disability evaluation greater than 30 
percent for PTSD from November 28, 2001 
to January 7, 2004, and entitlement to a 
disability evaluation in excess of 50 
percent for PTSD for the period beginning 
January 8, 2004.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits on 
appeal, to include a summary of the 
evidence reviewed and the applicable law 
and regulations pertinent to this matter.  
A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
W. R. STEYN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


